United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    _____________

                                    No. 99-2450EM
                                    _____________

Parveen Ahmed,                            *
                                          *
             Appellant,                   * On Appeal from the United
                                          * States District Court
      v.                                  * for the Eastern District
                                          * of Missouri.
American Red Cross,                       *
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: May 12, 2000
                               Filed: July 31, 2000
                                   ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.

       In March of 1997, the American Red Cross Missouri-Illinois Blood Services
Region discharged Dr. Parveen Ahmed. Dr. Ahmed claims that (1) the defendant
terminated her because of her race, religion, national origin, and gender, in violation of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C.
§ 1981, and (2) the defendant retaliated against her for filing an earlier discrimination
charge, in violation of Title VII. The District Court1 granted the defendant's motion for
summary judgment. We affirm.

       The plaintiff lost her job when the defendant underwent a reduction in force. As
is appropriate in a reduction-in-force case, in addition to the three normally required
elements of the Title VII or § 1981 prima facie case, the District Court required
plaintiff to demonstrate some additional evidence that race, national origin, religion, or
gender operated in her termination. Herrero v. St. Louis Hospital, 109 F.3d 481, 483-
84 (8th Cir. 1997). The District Court held that the plaintiff had not produced any such
evidence. We agree. Dr. Ahmed's evidence amounts to nothing more than a critique
of the defendant's business judgment in accomplishing its reduction in force. Although
she criticizes the decision-making process as ambiguous and unclear, she offers no
proof that the evaluation was influenced by prohibited criteria.

       We also agree with the District Court that Dr. Ahmed cannot demonstrate a
connection between her participation in a statutorily protected activity and an adverse
employment action. Dr. Ahmed filed an EEOC complaint in 1993, and she was
discharged in March of 1997. The extended time period between these two events, and
the fact that the supervisor who ultimately discharged Dr. Ahmed was not a Red Cross
employee when she made her initial EEOC complaint, suggests that the two events are
not related. In response, Dr. Ahmed has not offered any evidence by which a
reasonable trier of fact could conclude that there was a connection between the two
events. Accordingly, her retaliation claim fails.

      For these reasons, the judgment of the District Court is affirmed.




      1
      The Hon. Rodney W. Sippel, United States District Judge for the Eastern and
Western Districts of Missouri.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-